DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 is missing a punctuation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
heating apparatus, interpreted as an apparatus for heating, in claims 21, 30, and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 30, and 36 recite the limitation “heating apparatus.” The specification does not provide any structural limitations to which prior art may be compared. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21, 30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 30, and 36 recite the limitation “heating apparatus.” It is unclear what structures comprise a heating apparatus. 

Allowable Subject Matter
Claims 21, 30, and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 21:
The claimed invention is a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, a heating apparatus, and a disabling device comprising at least one LED and at 
The closest prior art would be Lu et al (US 2015/0267922). Lu teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, and a heating apparatus. However, Lu does not teach a disabling device comprising at least one LED and at least one light sensing device and wherein the disabling device disables the heating apparatus based on at least in part on the at least one light sensing device sensing the light emitted by the at least one light emitting device.
The second closest prior art would be Bebon et al (US 8,915,732). Bebon teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, and a heating apparatus. However, Bebon does not teach a disabling device comprising at least one LED and at least one light sensing device and wherein the disabling device disables the heating apparatus based on at least in part on the at least one light sensing device sensing the light emitted by the at least one light emitting device.

For independent claim 30:

The closest prior art would be Lu et al (US 2015/0267922). Lu teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, and a heating apparatus. However, Lu does not teach a disabling device comprising at least one LED and at least one light sensing device and wherein the disabling device disables the heating apparatus based on at least in part on the at least one light sensing device sensing the light emitted by the at least one light emitting device.
The second closest prior art would be Bebon et al (US 8,915,732). Bebon teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, and a heating apparatus. However, Bebon does not teach a disabling device comprising at least one 

For independent claim 36:
The claimed invention is a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, a heating apparatus, and a disabling device comprising at least one thermal sensor configured to determine an instant level of heat, and at least one proximity sensor is located on the front surface of the fireplace insert, wherein the disabling device disables the heating apparatus in response to the at least one thermal sensor detecting a temperature increase above a first threshold or the at least one proximity sensor detecting the cover in the concealed configuration, and wherein the disabling device enables power to the heating apparatus in response to determining that a temperature decrease is below a second threshold and the at least one proximity sensor detects the cover in the open configuration.
The closest prior art would be Lu et al (US 2015/0267922). Lu teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, and a heating apparatus. 
The second closest prior art would be Bebon et al (US 8,915,732). Bebon teaches a combined furniture and heating device comprising a furniture apparatus comprising: a fireplace compartment formed within an opening of the furniture apparatus, a cover selectively positionable in an open and concealed configuration, a fireplace insert installed within the fireplace compartment, a front surface, a heating apparatus, and a disabling device comprising at least one thermal sensor configured to determine an instant level of heat, and at least one proximity sensor is located on the front surface of the fireplace insert, wherein the disabling device disables the heating apparatus in response to the at least one thermal sensor detecting a temperature increase above a first threshold. However, Bebon does not teach wherein the disabling device enables power to the heating apparatus in response to determining that a temperature decrease is below a second threshold and the at least one proximity sensor detects the cover in the open configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761